                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION


LAUREN ELIZABETH CLARK                                                           PLAINTIFF

v.                                Case No. 3:18-cv-00178 JTK

NANCY BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not
reserved to the Commissioner of Social Security                               DEFENDANT


                                ORDER OF DISMISSAL

       Pursuant to Local Rule 5.5, the case is summarily dismissed for Plaintiff’s failure to

prosecute.

       SO ORDERED this 16th day of April, 2019.



                                                  ___________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
